Citation Nr: 1747391	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-02 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1986 to October 1989.  He had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was later transferred to the RO in Roanoke, Virginia.

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in April 2017.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disability.

During his April 2017 hearing, the Veteran testified that he was stationed in the DMZ zone in Korea for four months during service.  The Veteran contends that the experience led to the onset of bipolar disorder and a related alcohol abuse problem, and that his symptoms have continued since that time.  He reported multiple hospitalizations in service due to substance abuse.  A statement from the Veteran's father attests to behavioral changes since the military.  The claims file contains post-service records showing a 2004 diagnosis of bipolar disorder and ongoing treatment for the condition.

The Board initially notes that pertinent records are not associated with the claims folder.  The Veteran reports behavioral problems beginning in service which resulted in disciplinary actions.  The Veteran's service personnel records should be associated with the claims folder.  Furthermore, during his April 2017 hearing, the Veteran indicated that complete National Guard treatment records were not associated with the claims folder.  On remand, all available National Guard records should be obtained and associated with the record.  Additionally, the available VA records record that the Veteran was receiving VA treatment at the Richmond VAMC as early as March 1994, if not earlier.  These relevant records should be obtained on remand.  

As the factual record is unclear, the Board defers consideration of the need for VA examination at this time.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder complete service personnel records, including all documents pertaining to judicial punishment proceedings.  Additionally, request clarification from the Veteran the approximate dates and locations of his reported hospitalizations in service for substance abuse, and request all available records directly with those facilities.

2.  The AOJ should undertake appropriate development to obtain complete service treatment records and personnel records for the Veteran's National Guard Service (175th Infantry Regiment in Maryland).  If necessary, contact the Veteran and his representative to identify any outstanding records of pertinent medical treatment of the Veteran's claimed disability, including National Guard treatment records from Dr. S.M. at Fort Howard in Maryland.

3.  Determine when the Veteran first obtained treatment at the Richmond VAMC and associate complete records from this facility (reportedly to at least March 1994) with the claims folder. 

4.  Afford the Veteran an additional opportunity to identify his dates of treatment at Virginia State Mental Health Institution, and to provide authorization to obtain these records.

5.  Upon completion of the above requested development and any additional development deemed appropriate, the remanded issue should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

